Per Curiam. The constitution declares that “ all prosecutions shall be carried on 1 in the name and by the authority of the people of the State of Illinois.’ ” This court held, in the case of Donnelly v. The People, 11 Ellinois, 552, that a proceeding by quo warranto was a prosecution within the intent and meaning of that provision. The information in this case does not run in the mode prescribed. It is, therefore, fatally defective; and it becomes unnecessary to inquire into the validity of the plea. If the plea should be held insufficient, no judgment could be entered against the defendants. The demurrer extends beyond the plea, and reaches the defect in the information. Affirm the judgment. Judgment affirmed.